Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 2-5 of remarks filed on 1/8/2021, with respect to the rejection(s) of claims 4-7 under Terasawa (US 20170036508 A1) in view of Yamamoto (JP 2015031494 A) and in further view of Kaneda (US 20140011436 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hiroyuki et al (JP 2014213834 A) in view of Bollaender et al (DE 102008050180 B4) and Thang.
Drawings
The drawings are objected to because of the cross-hatching used in Figures 8-10, which makes it difficult to discern each set of through-holes from one another. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Objections
Claim  objected to because of the following informalities:  the phrase "  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Upon review, the examiner has determined the limitations "a rotation control tab is formed on a side of the inner spacer and configured to disengage with the protrusions . . ." in Claim 1 and “the rotation control tab slides over and disengages with the protrusions without interference with the protrusions . . .” in Claim 4 constitute new matter that is not properly supported by the specification at the time of filing. Notably, disengagement and there is no support for the limitation in the specification at the original time of filing. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki et al (JP 2014213834 A) in view of Bollaender et al (DE 102008050180 B4) and Thang (see provided NPL source).
Regarding Claim 1, Hiroyuki et al teaches a vent unit for a vehicle (Paragraph 0001), the vent unit comprising: 
a bezel (Figure 1, 1) installed on the vehicle and formed in a ring shape (paragraph 0009) with a flow hole at a center (Figure 1, 39), the bezel having a plurality of first through-holes (Figure 6, 13) circumferentially spaced apart from one another; 
a spacer (Figure 6, 2) overlapping and coupled to the bezel, and formed in a ring shape (paragraph 0009) rotating relative to the bezel (paragraph 0009), and 
a wing (Figure 1, 31, 32, 33, and 34) disposed in the flow hole of the bezel (Figure 1, positioning of wings 31, 32, 33, and 34) and coupled to the spacer through a hinge shaft (Figure 6, 31a, 32a, 33a, 34a), the wing controlling discharge of conditioning air through the flow hole by axially rotating about the hinge shaft (paragraph 0034) and circumferentially relatively rotating together with the spacer with respect to the bezel (paragraph 0020), 
wherein: the spacer includes: an inner spacer (Figure 6, 35) and an outer spacer surrounding the inner spacer (Figure 6, 22), the wing is coupled to the inner spacer through the hinge shaft (paragraph 0020). 
Hiroyuki et al teaches the spacer having a plurality of second through-holes circumferentially spaced apart from one another, but does not teach a second set of through-holes arranged such that conditioning air is discharged to an interior through the second through-holes and the first through-holes when the second through-holes are aligned with the first through-holes by circumferential 
However, Bollaender et al teaches a spacer (Figure 5, 11) having a plurality of second through-holes (Figure 5, sections of air outlet openings 13 in cap 11) circumferentially spaced apart from one another (Figure 1, arrangement of outlet openings around the periphery of 11), such that conditioning air is discharged to an interior through the second through-holes and the first through-holes when the second through-holes are aligned with the first through-holes by circumferential rotation relative to the bezel (rotation of cap 11 disclosed in paragraph 0039) wherein the second through-holes circumferentially spaced apart from one another are formed at the outer spacer (Figure 1, arrangement of outlet openings around the periphery of 11).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the vent unit of Hiroyuki et al to include aligned sets of through-holes in view of the teachings of Bollaender et al to improve air distribution in the vehicle interior.
The combined teachings of Hiroyuki et al and Bollaender et al does not teach protrusions formed on an outer side of the inner spacer or an inner side of the outer spacer, a rotation control tab formed on a side of the inner spacer and configured to disengage with the protrusions of the outer spacer when the inner spacer rotates in a first direction, and the rotation control tab of the inner spacer is configured to engage with the protrusions of the outer spacer when the inner spacer rotates in a second direction opposite to the first direction such that the inner spacer and the outer spacer rotate together. 
However, Thang teaches protrusions are formed on an inner side of the outer spacer (see protrusions of outer member of figure on page 7), 
a rotation control tab (red member of figure on page 7) is formed on a side of the inner spacer (positioning of red member in figure on page 7) and configured to disengage with the protrusions of the 
the rotation control tab of the inner spacer is configured to engage with the protrusions of the outer spacer when the inner spacer rotates in a second direction opposite to the first direction (clockwise direction of rotation in the video) such that the inner spacer and the outer spacer rotate together (demonstrated from 0:08-0:16 in the video). 

    PNG
    media_image1.png
    480
    640
    media_image1.png
    Greyscale

Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the spacer couplings of Hiroyuki et al in view of Bollaender et al to include a rotation control tab and protrusions in view of the teachings of Thang to permit independent rotation of the wings and inner spacer from the outer spacer.
Regarding Claim 3, Hiroyuki et al in view of Bollaender et al and Thang teaches 
Regarding Claim 4, Hiroyuki et al in view of Bollaender et al and Thang teaches wherein when the rotation control tab comes in contact with the protrusions by rotation of the inner spacer and the wing in the first direction, the rotation control tab slides over and disengages with the protrusions without interference with the protrusions (see Thang, demonstrated from 0:00-0:08 in the video), and when the rotation control tab comes in contact with the protrusions by rotation of the inner spacer-3-Application No. 16/414,017Attorney Docket No. 15438-882 and the wing in the second direction, the rotation control tab is engaged with and locked to the protrusions (see Thang, mating of red member with protruding surface of blue outer member) such that the inner spacer and the outer spacer are rotated together (demonstrated from 0:08-0:16 in the video). 
Regarding Claim 5, Hiroyuki et al in view of Bollaender et al and Thang wherein the rotation control tab and the protrusions have slopes that face each other (see Thang Figure on page 7) when the inner spacer and the wing are rotated in the first direction, so that the rotation control tab slides over the slopes of the protrusions (see Thang, demonstrated from 0:00-0:08). 
Regarding Claim 6, Hiroyuki et al in view of Bollaender et al and Thang teaches wherein a slit is formed on an edge of rotation control tab (see annotated Thang figure below), so that when the rotation control tab slides over the slopes of the protrusions, the rotation control tab moves back with elasticity (elastic motion demonstrated by the elastic motion of the red member at 0:01-0:03 in the video). 

    PNG
    media_image2.png
    480
    494
    media_image2.png
    Greyscale

Regarding Claim 7, Hiroyuki et al in view of Bollaender et al and Thang teaches wherein the protrusions are formed in a shape of gear teeth on the inner side of the outer spacer (see Thang Figure on page 7, profile of the protrusions of the blue outer member). 
Regarding Claim 8, Hiroyuki et al in view of Bollaender et al and Thang teaches wherein the first through-holes of the bezel (Bollaender et al Figure 5, openings 13 in housing member 10) are inclined outward (Bollaender et al Figure 5, angle of openings 13 in 10) in the bezel in a discharge direction of air, so that conditioning air that is discharged through the first through-holes is distributed (Bollaender et al paragraph 0039). 
Regarding Claim 10, the combined teachings of Hiroyuki et al in view of Bollaender et al and Thang teach a vent unit further comprising a wing connector (Hiroyuki et al Figure 6, bearing parts 36a-36d) formed in a ring shape and disposed inside the spacer to circumferentially rotate relative to the spacer (rotation of wing members inside of annular frame 35, see Hiroyuki et al paragraph 0033), wherein the wing is coupled to the wing connector through the hinge shaft (Figure 6, connection of wings to supporting shafts 31a, 32a, 33a, and 34a).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki in view of Bollaender et al and Thang and in further view of Honmann (US 3988973 A).
Regarding Claim 9, the combined teachings of Hiroyuki et al in view of Bollaender et al and Thang do not teach wherein a protrusive rotation stopping tab is formed on an inner side of the bezel and a rotation stopping groove in which the protrusive rotation stopping tab is inserted and locked is formed on an outer side of the spacer, and a plurality of rotation stopping tabs or rotation stopping grooves is circumferentially formed, so that the spacer is rotated step by step on the bezel.
However, Honmann teaches wherein a protrusive rotation stopping tab (Figure 3, 20) is formed on an inner side of the bezel (Figure 2, surfaces 19 of rail members 11) and a rotation stopping groove (Figure 3, 21) in which the protrusive rotation stopping tab is inserted and locked is formed on an outer side of the spacer (Figure 3, mating surfaces of 20 and 21), and a plurality of rotation stopping tabs or rotation stopping grooves is circumferentially formed (Column 4, lines 14-15), so that the spacer is rotated step by step on the bezel (Column 4, lines 34-36). 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the outer surface of the spacer and inner surface of the bezel of Hiroyuki et al in view of Bollaender et al and Thang to include the perforated tabs and matching grooves in view of the teachings of Honmann to facilitate improved control over the vent unit in cases where rotation of the unit by rotation of the outer spacer is desired.
Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki in view of Bollaender et al and Thang and in further view of Terasawa (US 10343493 B2).
Regarding Claim 11, the combined teachings of Hiroyuki et al in view of Bollaender et al and Thang teach wherein the bezel opens upwardly and has an installation space inside, the first through-holes are formed at a lower end of the bezel, the spacer is inserted in the installation space, a ring-shaped cover is coupled to an open upper end of the installation space, and third through-holes are formed at the cover, and when the first through-holes, the second through-holes, and the third through-
However, Terasawa teaches wherein the bezel opens upwardly (Figure 3, 6) and has an installation space inside (Figure 3, cavity in rear retainer 6), the first through-holes are formed at a lower end of the bezel (Figure 3, openings at the bottom of 6), the spacer (Figure 3, 3) is inserted in the installation space (Figure 3, installation of 3 inside cavity of 6), a ring-shaped cover is coupled to an open upper end of the installation space (Figure 3, coupling of cover member 5 to rear retainer 6), and third through-holes are formed at the cover (Figure 3, opening of member 5), and when the first through-holes, the second through-holes, and the third through-holes are aligned by circumferential relative rotation of the spacer, conditioning air is discharged to the interior (operation mode depicted in Figure 4C). 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the vent unit of Hiroyuki et al in view of the teachings of Bollaender et al and Thang to include a cover and the arrangement of through-holes as taught by Terasawa to improve vent unit appearance while retaining airflow out of the through-holes in the spacer.
Regarding Claim 12, Hiroyuki et al in view of Bollaender et al, Thang and Terasawa teaches wherein the first through-holes of the bezel and the third through-holes of the cover are aligned when the bezel and the cover are combined (Terasawa Figure 3, concentricity of through-holes in 5 and 6), and the second through-holes are circumferentially relatively rotated (Rotational arrow in Terasawa Figure 4B).
Regarding Claim 13, Hiroyuki et al in view of Bollaender et al, Thang and Terasawa does not teach a knob coupled to a lower portion of the spacer and exposed to an outside through the lower end of the bezel, wherein a guide hole through which the knob passes and that extends along a circumferential rotational path of the knob is formed at the lower end of the bezel.
 a knob (Park Figure 5, 44) coupled to a lower portion of the spacer (Park Figure 5, 16) and exposed to an outside through the lower end of the bezel (Park Figure 5, 44b extends through 14), wherein a guide hole through which the knob passes and that extends along a circumferential rotational path of the knob is formed at the lower end of the bezel (Park Figure 5, semicircular shape of 14). 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the vent unit taught by the combined teachings of Hiroyuki et al in view of Bollaender et al, Thang and Terasawa to include a knob in view of the teachings of Park to provide a more ergonomic control method that permits directing the second through-holes directly.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006.  The examiner can normally be reached on Mon-Fri 8:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK P YOST/Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762